DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shahriar Eftekharzadeh on 04/19/2021.

The application has been amended as follows: 

In the claims:
Claim 1:	A method for constructing an underground silo, the method comprising:
	a drilling rig disposed to drill at least one vertical cylindrical hole underground having a diameter measuring the same as an outside diameter of said underground silo; 
wet concrete poured at a bottom of said vertical hole underground; 
a closed-bottom, open-top, removable cylindrical form with an outside diameter measuring same as an inside diameter of said underground silo, and a length measuring at least the same as [[the]] a wall 
water poured inside said removable cylindrical form disposed to sink said removable cylindrical form inside said wet concrete to a desired level;
wet concrete poured in an annulus between said vertical hole underground and said removable cylindrical form up to a desired level, disposed to function as said wall of said underground silo once set;
a structural roof equipped with an access means into said underground silo placed on top of said wall of said underground silo once said removable form has been removed; 
backfill placed and compacted on top of said structural roof up to a ground surface.

Claims 2-7: Cancelled

Claim 8: A method for constructing an underground silo, the method comprising:
	a drilling rig disposed to drill at least one vertical cylindrical hole underground having a diameter measuring the same as an outside diameter of said underground silo;
	wet concrete poured at a bottom of said vertical hole underground;
	a closed-bottom removable cylindrical form with an outside diameter measuring the same as an inside diameter of said underground silo, and a length measuring at least the same as [[the]] a wall height of said underground silo, said removable cylindrical form centered on said vertical hole and placed on top of said wet cement;
	a means to sink said removable cylindrical form inside said wet concrete to a desired level;
	a means to resist a buoyant force[[s]] upon said cylindrical Formby the addition of wet concrete in an annulus between said vertical hole underground and said removable cylindrical form;
	wet concrete poured in said annulus between said vertical hole underground and said removable cylindrical form up to a desired level, disposed to function as said wall of said underground silo once set;
	a structural roof equipped with an access means into said underground silo placed on top of said wall of said underground silo once said removable form has been removed;
	backfill placed and compacted on top of said structural roof up to a ground surface.

Allowable Subject Matter
Claims 1 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 8 define a method including a combination of components not seen in the prior art.  Specifically the use of a removable cylindrical form which is pressed into wet concrete that is poured into the bottom of a vertical cylindrical hole, wherein the form is pressed into said concrete and held against the buoyancy forces by water (claim 1) or a means for sink and means to resist buoyant forces (claim 8), pouring concrete into the annulus between the vertical hole and the form, and then removing the form is a combination of limitations not seen in the prior art.
The following list of references are applicable prior art that examiner asserts does not read on the claims alone or in combination:
U.S. PG-Pub 2012/0155959 to Lawry, U.S. PG-Pub 2007/0206995 to Fox, U.S. Patent #5,026,214 to Beck, III, U.S. PG-Pub 2010/0154332 to Shockley et al., U.S. Patent #3,745,738 to Singer, U.S. Patent #3,285,014 to Nachshen, U.S. Patent #6,183,166 to Schellhorn, U.S. PG-Pub 2013/0343819 to Sharp, U.S. Patent #5,806,702 to Sabo, U.S. PG-Pub 2013/0206662 to Wilhelms et al., U.S. PG-Pub 2016/0032606 to Simmons et al., U.S. Patent #5,333,465 to McBride, And U.S. PG-Pub 2016/0305108 to Eftekhharzadeh.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649